

115 HRES 1173 IH: Encouraging the Department of Defense and the Department of the Navy to enter into an international joint-build, cost-sharing program for the next generation nuclear-powered fast attack submarine program, and encouraging the Department of the Navy to maximize the utility of autonomous underwater vehicles.
U.S. House of Representatives
2018-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1173IN THE HOUSE OF REPRESENTATIVESDecember 10, 2018Mr. Conaway submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONEncouraging the Department of Defense and the Department of the Navy to enter into an international
			 joint-build, cost-sharing program for the next generation nuclear-powered
			 fast attack submarine program, and encouraging the Department of the Navy
			 to maximize the utility of autonomous underwater vehicles.
	
 Whereas according to the National Defense Strategy, … an increasingly complex global security environment, characterized by overt challenges to the free and open international order and the re-emergence of long-term, strategic competition between nations. These changes require a clear-eyed appraisal of the threats we face, acknowledgement of the changing character of warfare, and a transformation of how the Department conducts business.;
 Whereas according to the National Defense Strategy, one defense objective is … ensuring common domains remain open and free; Whereas the undersea domain is vital to national security and freedom of the seas;
 Whereas the ability of the United States to protect its national security in the undersea domain is in increasing jeopardy;
 Whereas former Combatant Commander of the United States Indo-Pacific Command Harry Harris said before Congress in 2018, Potential adversary submarine activity has tripled from 2008 levels, requiring an increase of U.S. activity to maintain undersea superiority;
 Whereas the Navy does not have enough nuclear-powered fast attack submarines (commonly known as SSNs) to fulfill national security requirements today; Whereas United States Los Angeles class SSNs are being retired in a larger number than the current Virginia class replacement due to budget and build limitations;
 Whereas former Combatant Commander of the United States Indo-Pacific Command Harry Harris said before Congress in 2018, This growth of regional submarine fleets, and increasing demand from other Combatant Commands for SSNs, will challenge the Joint Force to address our SSN requirements in the decade ahead. The SSN imbalance will only be aggravated as the global U.S. Navy SSN inventory drops and submarines are retired faster than replacements are constructed.;
 Whereas the number of SSNs will continue to decline to a projected minimum of 42 in 2028; Whereas the Navy will not reach the stated inventory SSN requirement of 66 until 2048;
 Whereas according to the fiscal year 2019 shipbuilding plan, to reach the goal of 66 SSNs, the Navy will begin to purchase the SSN(X) far in the future, in 2034;
 Whereas according to the Congressional Budget Office, the projected cost of each SSN(X) according to certain requirements will be $5,500,000,000 per submarine;
 Whereas Congress supports the Navy’s design goal in the Tactical Submarine Evolution Plan of a fast, lethal, next-generation attack submarine; Whereas Congress has significant concerns regarding declining SSN inventory numbers and its adverse implication for national security;
 Whereas Congress has significant concerns regarding SSN(X)’s future cost projections and the impact on other Navy budget programs;
 Whereas to fill a growing national security need, Congress believes new, innovative ideas must be pursued in order to offset SSN costs and build constraints while growing the SSN fleet to adequate numbers;
 Whereas the Navy is developing a nascent extended range unmanned vehicle and plans to award a contract for the first five vessels in fiscal year 2019;
 Whereas a key objective of the National Defense Strategy is defending allies from military aggression and bolstering partners against coercion, and fairly sharing responsibilities for common defense; and
 Whereas the National Defense Strategy states mutually beneficial alliances and partnerships are crucial to our strategy, providing a durable, asymmetric strategic advantage that no competitor or rival can match: Now, therefore, be it
	
 That the House of Representatives— (1)encourages the Department of Defense and the Department of the Navy to enter into an international joint-build, cost-sharing program for the next generation nuclear-powered fast attack submarine program (commonly known as SSN(X)) along the following guidelines:
 (A)In partnership with the nations of Australia, Canada, New Zealand, and the United Kingdom. (B)To initiate, develop, agree, and enter into such a program before the termination of fiscal year 2021 in order to begin to build at the soonest possible time; and
 (2)encourages the Department of the Navy to maximize the utility of autonomous underwater vehicles as a method to augment capabilities, reduce requirements, and reduce costs associated with SSN(X).
			